DETAILED ACTION 
The amendment submitted on July 25, 2022 has been entered.  Claims 1, 4, and 6-27 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method of treating migraine, is acknowledged.  All of the pending claims correspond to the elected invention, with claims drawn to the other invention having been cancelled by amendment.  
Withdrawn Rejections 
The rejection under 35 U.S.C. 112(b)/112(d) for claims being indefinite or of improper dependent form is withdrawn because applicant’s arguments (see applicant’s Remarks, submit-ted July 25, 2022, at pp. 7-8) are persuasive.  
The rejection under 35 U.S.C. 102(a)(1) for claims being anticipated by Hendler (WO 02/‌13810 A1) is withdrawn because the examiner finds applicant’s arguments (Remarks at p. 6) to be persuasive.  The examiner agrees that the propofol phosphate disclosed in Hendler is different than the fospropofol of the instant claims.  The rejection of claims 9-10 under 35 U.S.C. 103 as being prima facie obvious over Hendler is likewise withdrawn.
The rejection for double patenting over U.S. Patent No. 11,207,334 B1 is withdrawn because the terminal disclaimer submitted on July 25, 2022 has been accepted.  The provisional rejection over several copending applications is withdrawn for the same reason.  
New Grounds for Rejection Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 1, 4, and 6-27 are rejected under 35 U.S.C. 103 as being prima facie obvious over Patel (US 2010/‌0311698 A1).  
Patel (cited in applicant’s IDS2) discloses fospropofol,3 referred to as “O-phosphono-oxymethylpropofol” (para. 0017), and its use, as well as the use of similar drugs, in treating migraine (para. 0010).  “The dosage may be, for example, in the range of 0.5 to 10 mg/kg” (para. 0028), which suggests the dosage amounts of claims 1 and 6, as discussed in more detail below.  It would have been apparent to the skilled chemist that a formulation of this drug together with sodium bicarbonate (para. 0013) would result in the disodium salt referred to in claim 4.  It would also have been a matter of common sense that the drug could be administered in one or more doses as recited in claims 7-8.  
The instant claims appear to be the result of applicant’s routine optimization within the general teachings of Patel and therefore prima facie obvious.  Generally, differences in timing, frequency, and quantity of dosage will not support the patentability of subject matter encom-passed by the prior art unless there is evidence indicating such parameters are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05.  Indeed, Patel discloses (para. 0027) that “[a]s will be apparent to persons skilled in the art, many factors that modify the action of the drug will be taken into account in determining the dosage including the age, sex, diet and physical conditions of the patient,” it being routine in the practice of clinical medicine to make such adjustments to a dosing regimen to optimize therapeutic benefit.  Note that, for a typical person of about 75 kg, the dosage range of “0.5 to 10 mg/kg” taught by Patel (para. 0028) is equivalent to about 37.5-750 mg, which overlaps with the 100-3600 mg dosage amount recited in claim 6.  In cases like this, where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  Therefore, absent evidence to the contrary, the examiner finds the subject matter of claims 1, 4, and 7-9 to be prima facie obvious.  
The pharmacokinetic parameters of claims 11-27 appear to be inherent outcomes of the optimization process outlined in the preceding paragraph.  This is because Patel discloses using the sage drug (fospropofol) for the same purpose (treating migraine) at substantially the same dosage amount (about 37.5-750 mg), so one would reasonable expect the outcomes to be the same.  In such cases, where claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  This is because products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical composition, such as in this situation, the pharmacokinetic properties recited in claims 11-27 are presumed to be necessarily present.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”   See MPEP 2112.01(I) (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent).  The burden of production now falls to applicant to show a patentable difference—if any—between the claimed invention and the disclosure of Patel.  
Conclusion 
Applicant’s submission of an information disclosure statement (IDS) under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 25, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


August 8, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        2 See reference no. 68 in the information disclosure statement (IDS), submitted on July 25, 2022.  This IDS was submitted with the fee required by 37 CFR 1.17(p).  
        3 See the chemical structure of this compound in applicant’s specification, submitted March 26, 2020, at p. 7.